Citation Nr: 0703593	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-16 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to January 1980.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2005 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2005 the 
veteran requested a Travel Board hearing; he withdrew the 
request by September 2005 correspondence.


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat.

2.  The veteran is not shown to have been exposed to a 
verified stressor event in service; when PTSD has been 
diagnosed, it was diagnosed based on unverified non-combat 
stressor events.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via letter in September 2004, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claim.  Although full VCAA 
notice was not provided to the veteran prior to the initial 
adjudication in this matter, he has had ample opportunity to 
supplement the record and to participate in the adjudicatory 
process following notice.  The claim was reajudicated after 
all essential notice was given.  See May 2005 statement of 
the case.  He is not prejudiced by any notice deficiency, 
including in timing, earlier in the process.

While the veteran did not receive timely notice regarding 
ratings of the disability on appeal or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the 
decision below denies (and does not grant) service 
connection; neither the rating of the disability nor the 
effective dates of any awards are matters for consideration.  
Hence, the veteran is not prejudiced by non-receipt of such 
notice.
The veteran's service medical and personnel records are 
associated with the claims file, as are VA treatment records.  
He was specifically advised that he needed to submit specific 
details regarding his alleged stressor events including dates 
and names, his role in any incidents, etc.  He has not 
identified any pertinent records that remain outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of this claim.

B.		Factual Background

The veteran's service personnel records show he served as an 
aircraft propeller and rotor repairman during his tour in 
Vietnam from November 1969 to November 1970.  There is no 
indication that he served in combat.  Service medical records 
do not show any complaints, symptoms, diagnosis, or treatment 
pertaining to a psychiatric disorder.  On service separation 
examination, psychiatric clinical evaluation was normal.

VA treatment records from July 1999 to June 2000 show no 
diagnosis of PTSD, however, the veteran was receiving 
psychotherapy for depression related to marital problems and 
anxiety regarding financial issues.

VA treatment records from June 2004 to April 2005, include a 
June 2004 psychological evaluation when the veteran reported 
a need to feel "on guard" since returning from Vietnam.  He 
reported a very erratic sleep pattern and that before he 
began attending VA group therapy (session reports included in 
the record) he had frequent anxiety and panic attacks.  The 
attacks had since become infrequent.  Mental status 
evaluation revealed a calm appearance, lucid and coherent 
speech, unremarkable mood, no signs of disorganized thinking.  
He was alert and oriented, and without suicidal or homicidal 
ideation.  The diagnosis was PTSD, chronic with delayed onset 
in no acute mental distress.  It was noted that the veteran 
was being followed for depression.

In an October 2004 PTSD questionnaire, the veteran listed 
various stressor events, including an attack on his camp, 
retrieving crashed, destroyed or damaged aircraft (and seeing 
dead bodies inside the aircraft), removing injured or dead 
blood soaked pilots and crew, seeking women throw their 
babies under the wheels of military cargo trucks, and seeing 
a young girl with explosives attached to her body detonated 
killing her and three American soldiers.  He reported he did 
not know any specific names or dates associated with the 
events.
In an October 2004 letter, the veteran also reported an 
incident when one of the company's gunships started side 
slipping on the apron, and slid into the revetment and the 
bottom bubbles were shot out; the pilot was killed and a the 
warrant officer (co-pilot?) was rendered unconscious, but 
survived.

In his April 2004 notice of disagreement, the veteran 
described his military duties as including crew chief, door 
gunner and cargo master.  He provided copies of two 
evaluation reports showing very low and low (1972) and low 
and average (1972) MOS evaluation scores.  

C.		Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

D.		Analysis

Postservice medical evidence shows that the veteran has had 
PTSD diagnosed.  However, that of itself is insufficient to 
establish service connection for such disability.  What is 
also needed is credible evidence that a stressor event in 
service actually occurred.  38 C.F.R. § 3.304(f).  And since 
it is not shown that the veteran engaged in combat, there 
must be corroborative supporting evidence of an alleged 
stressor event in service.  See Cohen, 10 Vet. App. at 128.

The veteran has reported various stressor events, including 
defending a base camp when it came under attack, witnessing 
American soldiers blown up by a young girl with explosives 
attached to her body, retrieving crashed or damaged aircraft 
with dead bodies in them and removing injured or dead blood 
soaked crew.  Events involving injuries or deaths of American 
soldiers, damaged or destroyed aircraft, and shelling 
of/attacks against base camp attacks are verifiable events 
(if they occurred).  The RO made repeated requests to the 
veteran for detailed information about his alleged stressors 
that would allow for verification.  He has not provided such 
details.  The information he has provided is simply too vague 
to permit verification, and the record does not otherwise 
contain corroborative evidence.  

The diagnoses of PTSD in the record are based on the 
veteran's self-reported history of stressor events that are 
not confirmed, and not deemed credible.  Without a diagnosis 
of PTSD based on a stressor event supported by credible 
evidence, the regulatory criteria for establishing 
entitlement to service connection for such disease are not 
satisfied.  Accordingly, the preponderance of the evidence is 
against this claim and it must be denied.



ORDER

Service connection for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


